DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed May 30, 2019 and the correspondence received through January 8, 2021.
Claim 5 is amended.
Claims 12 and 20-24 are canceled.
Claims 1-11, 13-19, 25, and 26 are pending.

Information Disclosure Statement
The information disclosure statements submitted prior to February 13, 2021 and their contents have been considered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-19, 25, and 26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-11, 13-19, 25, and 26 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-11, 13-19, 25, and 26 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-11, 13-19, 25, and 26 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites detecting a set of spontaneous audience that individually accessed at least one of said source contents; determining first-stratum contents that said spontaneous audience accessed; content-pruning said first-stratum contents to yield first-stratum relevant contents; detecting first-stratum users that accessed said first-stratum relevant contents; user-pruning said first-stratum users to yield first-stratum prospective audience; communicating said source contents to said first-stratum prospective audience; and tracking said first-stratum prospective audience to identify first-stratum induced audience; claims 16 and 25 recite similar features as claim 1. Claims 1-11, 14, 15, 17-19, and 26 further specify details of the algorithm from the dependent claims for analyzing and tracking user interactions.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claim 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above relating to analyzing user activities to formulate an advertising strategy are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-11, 13-19, 25, and 26 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claims 1 and 16 recite a processor and posting source contents. Claim 13 recites that the communicating comprises multicasting said source contents to said first-stratum prospective audience. Claim 25 recites processors, memory devices, and posting a source comment.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. 
processors and memory devices—are recited at a high level of generality (see, e.g., applicant’s specification at ¶¶ [0686]-[0689]). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to post contents to an Internet site and communicate content over the Internet via multicast is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing system in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1-11, 13-19, 25, and 26 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-11, 13-19, 25, and 26 are directed to abstract ideas.

Step 2B
Claims 1-11, 13-19, 25, and 26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to post contents to an Internet site and communicate content over the Internet via multicast is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-11, 13-19, 25, and 26, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 14-16, 18, 19, and 25 are rejected under 35 U.S.C. § 102(a)(1) and (a)(2) as being anticipated by Li et al. (U.S. Pub. No. 2013/0124298 A1) (hereinafter “Li”).

Claim 1: Li, as shown, discloses the following limitations:
employing at least one processor (see at least ¶ [0020]: FIG. 2 is a high level block diagram illustrating a system environment suitable for enabling preference portability for users of a social networking system, in accordance with an embodiment of the invention. The system environment comprises one or more user devices 202, the social networking system 100, a network 204, and external websites 216. In alternative configurations, different and/or additional modules can be included in the system; see also at least ¶¶ [0021]-[0029] and [0052]-[0055]) for: 
posting source contents in a social medium serving a plurality of users and providing a plurality of contents (see at least ¶ [0011]: a social networking system may also enable users to explicitly express interest in a concept, such as celebrities, hobbies, sports teams, books, music, and the like. These interests may be used in a myriad of ways, including targeting advertisements and personalizing the user experience on the social networking system by showing relevant stories about other users of the social networking system based on shared interests; see also at least ¶ [0012]; see also at least ¶ [0014]: advertisers may engage with users of a social networking ; 
detecting a set of spontaneous audience that individually accessed at least one of said source contents (see at least ¶ [0012]: a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a news article shared by another user about “America’s Cup.” The social graph may record interactions between users of the social networking system as well as interactions between users and objects of the social networking system by storing information in the nodes and edges that represent these interactions; see also at least ¶ [0013]: any concept that can be embodied in a web page may become a node in the social graph on the social networking system in this manner. Each of the interactions with an object may be recorded by the social networking system as an edge; see also at least ¶¶ [0015]-[0016] and [0025]-[0039]. Examiner notes that applicant’s specification indicates at ¶ [0018] that “The set of spontaneous audience comprises users that individually accessed at least one of the source contents”); 
determining first-stratum contents that said spontaneous audience accessed (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of ; 
content-pruning said first-stratum contents to yield first-stratum relevant contents (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see also at least ¶¶ [0028]-[0039]); 
detecting first-stratum users that accessed said first-stratum relevant contents (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster ; 
user-pruning said first-stratum users to yield first-stratum prospective audience (see at least ¶ [0016]: an advertisement 118 includes targeting criteria 120 selected by an advertiser 116 that may request a targeting cluster 124 of users that are generated from a training cluster 122 of users defined by the targeting criteria 120. An ad targeting module 114 may receive the targeting criteria 120 included in the advertisement 118 and define the training cluster 122 accordingly. The social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104; see also at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting cluster 124 of users that the advertisement 118 may be provided to for display; see also at least ¶¶ [0018] and [0028]-[0033]); 
communicating said source contents to said first-stratum prospective audience (see at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting cluster 124 of users that the advertisement 118 may be provided to for display. As a result, an advertiser 116 may target an advertisement 118 to a targeting cluster 124 of users of the social networking system 100 that are similar to a training cluster 122 of users as defined by targeting criteria 120 included in the advertisement 118, such as users that have engaged with similar advertisements, users that have performed an interaction with a specified object on the social networking system 100, as well as users that have performed a particular action on a system external to the social networking system 100. Further, users that have been identified by advertisers to be part of a training cluster 122 of users may also be used by the social networking system 100 to generate a targeting cluster 124 of users; see also at least ¶ [0014]: advertisers may engage with users of a social networking system through different communication channels, ; and 
tracking said first-stratum prospective audience to identify first-stratum induced audience (see at least ¶¶ [0011]-[0019]; see also at least ¶ [0025]: action logger 210 is capable of receiving communications from the web server 208 about user actions on and/or off the social networking system 100. The action logger 210 populates an action log with information about user actions to track them. Such actions may include, for example, adding a connection to the other user, sending a message to the other user, uploading an image, reading a message from the other user, viewing content associated with the other user, attending an event posted by another user, among others. In addition, a number of actions described in connection with other objects are directed at particular users, so these actions are associated with those users as well; see also at least ¶¶ [0026]-[0039]).

Claim 2: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said determining comprises forming said first-stratum contents as a union of sets of contents accessed by individual users of said spontaneous audience (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. .

Claim 3: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said detecting comprises forming said first-stratum users as a union of sets of users that accessed individual contents of said first-stratum relevant contents (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster of users. In one embodiment, a group of users may be labeled by advertisers according to a rule created by advertisers, such as users that have previously clicked on an advertisement; see also at least ¶¶ [0016] and [0025]-[0039]).

Claim 4: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
determining a gravitation score of each of said first-stratum contents (see at least ¶ [0036]: the feature selection module 306 may select social graph features of users in the training cluster in generating user models for advertisers. Various types of social graph features may be used in a user model, including ; and 
eliminating each first-stratum content having a gravitation score below a predefined gravitation threshold to yield said first-stratum relevant contents (see at least ¶¶ [0015] and [0031]-[0039] and the analysis above); 
said gravitation score being a count of users that accessed said each first-stratum content (see at least ¶¶ [0015] and [0031]-[0039] and the analysis above).

Claim 5: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said content-pruning comprises: 
determining a content-similarity level of each of said first-stratum contents to said source contents (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see also at least ¶ [0036]: the feature selection module 306 may select social graph features of users in the training cluster in generating user models for advertisers. Various types of social graph features may be used in a user model, including a user being connected to multiple users in the training cluster, a user being connected to at least one user in the training cluster, a user interacting with multiple users in the training cluster, and a user that regularly shares content with other users of the social networking system. For example, a user that is connected to a predetermined threshold number of users in the training cluster may satisfy a social graph feature for the user model that increases the confidence score for that user. Social graph features may be determined by a social networking system 100 through analyzing edge objects associated with the users of the social networking system 100; see also at least ¶¶ [0028]-[0035] and [0037]-[0039]); and 
eliminating each first-stratum content having a content-similarity level below a predefined content-similarity threshold (see at least ¶¶ [0014]-[0017] and [0028]-[0039]; see also .

Claim 6: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said user-pruning further comprises: 
determining an activity score of each of said first-stratum users (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see at least ¶ [0036]: the feature selection module 306 may select social graph features of users in the training cluster in generating user models for advertisers. Various types of social graph features may be used in a user model, including a user being connected to multiple users in the training cluster, a user being connected to at least one user in the training cluster, a user interacting with multiple users in the training cluster, and a user that regularly shares content with other users of the social networking system. For example, a user that is connected to a predetermined threshold number of users in the training cluster may satisfy a social graph feature for the user model that increases the confidence score for that user. Social graph features may be determined by a social networking system 100 through analyzing edge objects associated with the users of the social networking system 100; see also at least ¶ [0037]: a confidence scoring module 308 may be used to determine confidence scores for users of the social networking system based on a generated user model for an advertiser. Confidence scores may be determined based on whether users exhibit features in the user model. As a user exhibits ; and 
eliminating each first-stratum user having an activity score below a predefined activity threshold (see at least ¶¶ [0014]-[0017] and [0028]-[0039] and the analysis above); 
said activity score being a count of contents of said first-stratum relevant contents that said each first-stratum user accessed (see at least ¶¶ [0014]-[0017] and [0028]-[0039] and the analysis above).

Claim 7: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said user-pruning further comprises: 
determining a user-similarity level of each of said first-stratum users to said spontaneous audience (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted ; and 
eliminating each first-stratum user having a user-similarity level below a predefined user-similarity threshold (see at least ¶¶ [0014]-[0017] and [0028]-[0039] and the analysis above).

Claim 8: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
segmenting said first-stratum users into a predefined number of clusters of users (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see at least ¶ [0036]: the feature selection module 306 may select social graph features of users in the training cluster in generating user models for advertisers. Various types of social graph features may be used in a user model, including a user being connected to multiple users in the training cluster, a user being connected to at least one user in the training cluster, a user interacting with multiple users in the training cluster, and a user that regularly shares content with other users of the social networking system. For example, a user that is connected to a predetermined threshold number of users in the training cluster may satisfy a social graph feature for the user model that increases the confidence score for that user. Social graph features may be determined by a social networking system 100 through analyzing edge objects associated with the users of the social networking system 100; see also at least ¶ [0037]: a confidence scoring module 308 may be used to determine confidence scores for users of the social networking system based on a generated user model ; and 
selecting one of the clusters of users as a relevant cluster (see at least ¶¶ [0014]-[0017] and [0028]-[0039] and the analysis above).

Claim 9: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said user-pruning further comprises retaining only first-stratum users within said relevant cluster to yield said first-stratum prospective audience (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see at least ¶ [0036]: the feature selection module 306 may .

Claim 10: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said segmenting is based on characterizing each of said first-stratum users by respective descriptors of predefined descriptor types (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge .

Claim 11: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said user-pruning further comprises: 
determining a user-similarity level of each user of said first-stratum users to a predefined set of model consumers (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see at least ¶ [0036]: the feature selection module 306 may select social graph features of users in the training cluster in generating user models for advertisers. Various types of social graph features may be used in a user model, including a user being connected to multiple users in the training cluster, a user being connected to at least one user in the training cluster, a user interacting with multiple users in the training cluster, and a user that regularly shares content with other users of the social networking system. For example, a user that is connected to a predetermined threshold number of users in the training cluster may satisfy a social graph feature for the user model that increases the confidence score for that user. Social graph features may be determined by a social networking system 100 through analyzing edge objects associated with the users of the social networking ; and 
eliminating each first-stratum user having a user-similarity level below a predefined user-similarity threshold (see at least ¶¶ [0014]-[0017] and [0028]-[0039] and the analysis above).

Claim 14: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
tracking said first-stratum prospective audience (see at least ¶¶ [0011]-[0019]; see also at least ¶ [0025]: action logger 210 is capable of receiving communications from the web server 208 about user actions on and/or off the social networking system 100. The action logger 210 populates an action log with information about user actions to track them. Such actions may include, for example, adding a connection to the other user, sending a message to the other user, uploading an image, reading a message from the other user, viewing content associated with the other user, attending an event posted by another user, among others. In addition, a number of actions described in connection with other objects are ; 
determining second-stratum contents that said first-stratum prospective audience accessed (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster of users. In one embodiment, a group of users may be labeled by advertisers according to a rule created by advertisers, such as users that have previously clicked on an advertisement; see also at least ¶¶ [0016] and [0025]-[0033]); 
content-pruning said second-stratum contents to yield second-stratum relevant contents (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see also at least ¶¶ [0028]-[0039]); 
detecting second-stratum users that accessed said second-stratum relevant contents (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster of users. In one embodiment, a group of users may be labeled by advertisers according to a rule created by advertisers, such as users that have previously clicked on an advertisement; see also at least ¶ [0016]: an advertisement 118 includes targeting criteria 120 selected by an advertiser 116 that may request a targeting cluster 124 of users that are generated from a training cluster 122 of users defined by the targeting criteria 120; see also at least ¶¶ [0017] and [0025]-[0039]); 
user-pruning said second-stratum users to yield second-stratum prospective audience (see at least ¶ [0016]: an advertisement 118 includes targeting criteria 120 selected by an advertiser 116 that may request a targeting cluster 124 of users that are generated from a training cluster 122 of users defined by the targeting criteria 120. An ad targeting module 114 may receive the targeting criteria 120 included in the advertisement 118 and define the training cluster 122 accordingly. The social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104; see also at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting cluster 124 of users that the advertisement 118 may be provided to for display; see also at least ¶¶ [0018] and [0028]-[0033]); 
communicating said source contents to said second-stratum prospective audience (see at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting cluster 124 of users that the advertisement 118 may be provided to for display. As a result, an advertiser 116 may ; and 
tracking said second-stratum prospective audience to identify second-stratum induced audience (see at least ¶¶ [0011]-[0019]; see also at least ¶ [0025]: action logger 210 is capable of receiving communications from the web server 208 about user actions on and/or off the social networking system 100. The action logger 210 populates an action log with information about user actions to track them. Such actions may include, for example, adding a connection to the other user, sending a message to the other user, uploading an image, reading a message from the other user, viewing content associated with the other user, attending an event posted by another user, among others. In addition, a number of actions described in connection with other objects are directed at particular users, so these actions are associated with those users as well; see also at least ¶¶ [0026]-[0039]).

Claim 15: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
tracking said first-stratum induced audience (see at least ¶¶ [0011]-[0019]; see also at least ¶ [0025]: action logger 210 is capable of receiving communications from the web server 208 about user actions on and/or off the social networking system 100. The action logger 210 populates an action log ; 
determining second-stratum contents that said first-stratum induced audience accessed (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster of users. In one embodiment, a group of users may be labeled by advertisers according to a rule created by advertisers, such as users that have previously clicked on an advertisement; see also at least ¶¶ [0016] and [0025]-[0033]); 
content-pruning said second-stratum contents to yield second-stratum relevant contents (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an ; 
detecting second-stratum users that accessed said second-stratum relevant contents (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster of users. In one embodiment, a group of users may be labeled by advertisers according to a rule created by advertisers, such as users that have previously clicked on an advertisement; see also at least ¶ [0016]: an advertisement 118 includes targeting criteria 120 selected by an advertiser 116 that may request a targeting cluster 124 of users that are generated from a training cluster 122 of users defined by the targeting criteria 120; see also at least ¶¶ [0017] and [0025]-[0039]); 
user-pruning said second-stratum users to yield second-stratum prospective audience (see at least ¶ [0016]: an advertisement 118 includes targeting criteria 120 selected by an advertiser 116 that may request a targeting cluster 124 of users that are generated from a training cluster 122 of users defined by the targeting criteria 120. An ad targeting module 114 may receive the targeting criteria 120 included in the advertisement 118 and define the training cluster 122 accordingly. The social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104; see also at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting cluster 124 of users that the advertisement 118 may be provided to for display; see also at least ¶¶ [0018] and [0028]-[0033]); 
communicating said source contents to said second-stratum prospective audience (see at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting cluster 124 of users that the advertisement 118 may be provided to for display. As a result, an advertiser 116 may target an advertisement 118 to a targeting cluster 124 of users of the social networking system 100 that are similar to a training cluster 122 of users as defined by targeting criteria 120 included in the advertisement 118, such as users that have engaged with similar advertisements, users that have performed an interaction with a specified object on the social networking system 100, as well as users that have performed a particular action on a system external to the social networking system 100. Further, users that have been identified by advertisers to be part of a training cluster 122 of users may also be used by the social networking system 100 to generate a targeting cluster 124 of users; see also at least ¶ [0014]: advertisers may engage with users of a social networking system through different communication channels, including direct advertisements, such as banner ads, indirect advertisements, such as sponsored stories, generating a fan base for a page on the social networking system, and developing applications that users may install on the social networking system; see also at least ¶¶ [0025]-[0039]); and 
tracking said second-stratum prospective audience to identify second-stratum induced audience (see at least ¶¶ [0011]-[0019]; see also at least ¶ [0025]: action logger 210 is capable of receiving communications from the web server 208 about user actions on and/or off the social networking system 100. The action logger 210 populates an action log with information about user actions to track them. Such actions may include, for example, adding a connection to the other user, sending a message to the other user, uploading an image, reading a message from the other user, viewing content associated with the other user, attending an event posted by another user, among others. In addition, a number of actions described in connection with other objects are directed at particular users, so these actions are associated with those users as well; see also at least ¶¶ [0026]-[0039]).

Claim 16: Li discloses the following limitations:
employing at least one processor (see at least ¶ [0020]: FIG. 2 is a high level block diagram illustrating a system environment suitable for enabling preference portability for users of a social networking system, in accordance with an embodiment of the invention. The system environment comprises one or more user devices 202, the social networking system 100, a network 204, and external websites 216. In alternative configurations, different and/or additional modules can be included in the system; see also at least ¶¶ [0021]-[0029] and [0052]-[0055]) for: 
posting source contents in a social medium serving a plurality of users and providing a plurality of contents (see at least ¶ [0011]: a social networking system may also enable users to explicitly express interest in a concept, such as celebrities, hobbies, sports teams, books, music, and the like. These interests may be used in a myriad of ways, including targeting advertisements and personalizing the user experience on the social networking system by showing relevant stories about other users of the social networking system based on shared interests; see also at least ¶ [0012]; see also at least ¶ [0014]: advertisers may engage with users of a social networking system through different communication channels, including direct advertisements, such as banner ads, indirect advertisements, such as sponsored stories, generating a fan base for a page on the social networking system, and developing applications that users may install on the social networking system; see also at least ¶¶ [0015]-[0016], [0025]-[0029], and [0031]); 
detecting, over a specified time interval, a set of spontaneous audience that individually accessed at least one of said source contents (see at least ¶ [0012]: a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a news article shared by another user about “America’s Cup.” The social graph may record interactions between users of the social networking system as well as interactions between users and objects of the social networking system by storing information in the nodes and edges that represent these interactions; see also at least ¶ [0013]: any concept ; 
populating a set of augmented audience to comprise said set of spontaneous audience (see at least ¶ [0012]: a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a news article shared by another user about “America’s Cup.” The social graph may record interactions between users of the social networking system as well as interactions between users and objects of the social networking system by storing information in the nodes and edges that represent these interactions; see also at least ¶ [0013]: any concept that can be embodied in a web page may become a node in the social graph on the social networking system in this manner. Each of the interactions with an object may be recorded by the social networking system as an edge; see also at least ¶¶ [0015]-[0016] and [0025]-[0039]. Examiner notes that applicant’s specification indicates at ¶ [0018] that “The set of spontaneous audience comprises users that individually accessed at least one of the source contents”); and 
performing processes of: 
determining first-stratum contents that said augmented audience accessed (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster of users. In one embodiment, a group of users may be labeled by advertisers according to a rule created by advertisers, such as users that have previously clicked on an advertisement; see also at least ¶¶ [0016] and [0025]-[0033]); 
content-pruning said first-stratum contents to yield relevant contents (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see also at least ¶¶ [0028]-[0039]); 
detecting first-stratum users that accessed said relevant contents (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster of users. In one embodiment, a group of users may be labeled by advertisers according to a rule created by advertisers, such as users that have previously clicked on an advertisement; see also at least ¶ [0016]: an advertisement 118 includes targeting criteria 120 selected by an advertiser 116 that may request a targeting cluster 124 of users that are generated from a training cluster 122 of users defined by the targeting criteria 120; see also at least ¶¶ [0017] and [0025]-[0039]); 
user-pruning said first-stratum users to yield prospective audience (see at least ¶ [0016]: an advertisement 118 includes targeting criteria 120 selected by an advertiser 116 that may request a targeting cluster 124 of users that are generated from a training cluster 122 of users defined by the targeting criteria 120. An ad targeting module 114 may receive the targeting criteria 120 included in the advertisement 118 and define the training cluster 122 accordingly. The social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104; see also at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting ; 
communicating said source contents to said prospective audience (see at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting cluster 124 of users that the advertisement 118 may be provided to for display. As a result, an advertiser 116 may target an advertisement 118 to a targeting cluster 124 of users of the social networking system 100 that are similar to a training cluster 122 of users as defined by targeting criteria 120 included in the advertisement 118, such as users that have engaged with similar advertisements, users that have performed an interaction with a specified object on the social networking system 100, as well as users that have performed a particular action on a system external to the social networking system 100. Further, users that have been identified by advertisers to be part of a training cluster 122 of users may also be used by the social networking system 100 to generate a targeting cluster 124 of users; see also at least ¶ [0014]: advertisers may engage with users of a social networking system through different communication channels, including direct advertisements, such as banner ads, indirect advertisements, such as sponsored stories, generating a fan base for a page on the social networking system, and developing applications that users may install on the social networking system; see also at least ¶¶ [0025]-[0039]);
tracking said prospective audience to identify induced audience (see at least ¶¶ [0011]-[0019]; see also at least ¶ [0025]: action logger 210 is capable of receiving communications from the web server 208 about user actions on and/or off the social networking system 100. The action logger 210 populates an action log with information about user actions to track them. Such actions may include, for example, adding a connection to the other user, sending a message to the other user, uploading an image, reading a message from the other user, viewing content associated with the other user, ; and 
adding said induced audience to said set of augmented audience (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see at least ¶ [0036]: the feature selection module 306 may select social graph features of users in the training cluster in generating user models for advertisers. Various types of social graph features may be used in a user model, including a user being connected to multiple users in the training cluster, a user being connected to at least one user in the training cluster, a user interacting with multiple users in the training cluster, and a user that regularly shares content with other users of the social networking system. For example, a user that is connected to a predetermined threshold number of users in the training cluster may satisfy a social graph feature for the user model that increases the confidence score for that user. Social graph features may be determined by a social networking system 100 through analyzing edge objects associated with the users of the social networking system 100; see also at least ¶ [0037]: a confidence scoring module 308 may be used to determine confidence scores for users of .

Claim 18: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said content-pruning comprises processes of: 
determining for each of said first-stratum contents; 
a gravitation score (see at least ¶ [0036]: the feature selection module 306 may select social graph features of users in the training cluster in generating user models for advertisers. Various types of social graph features may be used in a user model, including a user being connected to multiple users in the training cluster, a user being connected to at least one user in the training cluster, a user interacting with multiple users in the training cluster, and a user that regularly shares content with other users of the social networking system. For example, a user that is connected to a predetermined threshold number of users in the training cluster may satisfy a social graph feature for the user model that increases the confidence score for that user. Social graph features may be ; and 
a level of content-similarity to said source contents (see at least ¶¶ [0015] and [0031]-[0039] and the analysis above); and 
eliminating each first-stratum content having at least one of: 
a gravitation score below a predefined gravitation threshold (see at least ¶¶ [0015] and [0031]-[0039] and the analysis above); and 
a level of content-similarity below a predefined content-similarity threshold (see at least ¶¶ [0015] and [0031]-[0039] and the analysis above); 
said gravitation score being a count of users that accessed said each first-stratum content (see at least ¶¶ [0015] and [0031]-[0039] and the analysis above).

Claim 19: Li discloses the limitations as shown in the rejections above. Further, Li, as shown, discloses the following limitations:
wherein said user-pruning comprises: 
determining for each of said first-stratum users: 
an activity score (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see at least ¶ [0036]: the feature selection module 306 may select social graph features of users in the training cluster in generating user models for advertisers. Various types of social graph features may be used in a user model, including a user being connected to multiple users in the training cluster, a user being connected to at least one user in the training cluster, a user interacting with multiple users in the training cluster, and a user that regularly shares content with other users of the social networking system. For example, a user that is connected to a predetermined threshold number of users in the training cluster may satisfy a social graph feature for the user model that increases the confidence score for that user. Social graph features may be determined by a social networking system 100 through analyzing edge objects associated with the users of the social networking system ; and 
a level of user-similarity to a predefined set of model consumers (see at least ¶¶ [0014]-[0017] and [0028]-[0039] and the analysis above); and 
eliminating each first-stratum user having at least one of: 
an activity score below a predefined activity threshold (see at least ¶¶ [0014]-[0017] and [0028]-[0039] and the analysis above); and 
a user-similarity level below a predefined user-similarity threshold (see at least ¶¶ [0014]-[0017] and [0028]-[0039] and the analysis above); 
said activity score being a count of said first-stratum relevant contents that said each first-stratum user accessed (see at least ¶¶ [0014]-[0017] and [0028]-[0039] and the analysis above).

Claim 25: Li discloses the following limitations:
processors and memory devices storing processor executable instructions (see at least ¶ [0020]: FIG. 2 is a high level block diagram illustrating a system environment suitable for enabling preference portability for users of a social networking system, in accordance with an embodiment of the invention. The system environment comprises one or more user devices 202, the social networking system 100, a network 204, and external websites 216. In alternative configurations, different and/or additional modules can be included in the system; see also at least ¶¶ [0021]-[0029] and [0052]-[0055]) causing said processors to: 
post a source content in said social medium (see at least ¶ [0011]: a social networking system may also enable users to explicitly express interest in a concept, such as celebrities, hobbies, sports teams, books, music, and the like. These interests may be used in a myriad of ways, including targeting advertisements and personalizing the user experience on the social networking system by showing relevant stories about other users of the social networking system based on shared interests; see also at least ¶ [0012]; see also at least ¶ [0014]: advertisers may engage with users of a social networking system through different communication channels, including direct advertisements, such as banner ads, indirect advertisements, such as sponsored stories, generating a fan base for a page on the social networking system, and developing applications that users may install on the social networking system; see also at least ¶¶ [0015]-[0016], [0025]-[0029], and [0031]); 
identify initial users that spontaneously accessed said source content over a specified time interval (see at least ¶ [0012]: a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a news article shared by another user about “America’s Cup.” The social graph may record interactions between users of the social networking system as well as interactions between users and objects of the social networking system by storing information in the nodes and edges that ; 
populate a set of augmented audience to comprise said set of initial users (see at least ¶ [0012]: a social graph includes nodes connected by edges that are stored on a social networking system. Nodes include users and objects of the social networking system, such as web pages embodying concepts and entities, and edges connect the nodes. Edges represent a particular interaction between two nodes, such as when a user expresses an interest in a news article shared by another user about “America’s Cup.” The social graph may record interactions between users of the social networking system as well as interactions between users and objects of the social networking system by storing information in the nodes and edges that represent these interactions; see also at least ¶ [0013]: any concept that can be embodied in a web page may become a node in the social graph on the social networking system in this manner. Each of the interactions with an object may be recorded by the social networking system as an edge; see also at least ¶¶ [0015]-[0016] and [0025]-[0039]. Examiner notes that applicant’s specification indicates at ¶ [0018] that “The set of spontaneous audience comprises users that individually accessed at least one of the source contents”); and 
perform an iterative procedure to: 
acquire first-stratum contents that said augmented audience accessed (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster of users. In one embodiment, a group of users may be labeled by advertisers according to a rule created by advertisers, such as users that have previously clicked on an advertisement; see also at least ¶¶ [0016] and [0025]-[0033]); 
filter said first-stratum contents to retain relevant contents (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see also at least ¶¶ [0028]-[0039]); 
detect first-stratum users that accessed said relevant contents (see at least ¶ [0014]: an advertiser would benefit from identifying other users that are similar to users that have already engaged with an advertiser’s product, brand, application, and the like. In turn, a social networking system would benefit from increased advertising revenue by enabling advertisers to target these other users that exhibit similar characteristics to the users that have already engaged with the advertiser, either through clicking on an advertisement, expressing an interest in a page owned by the advertiser, or installing an application associated with the advertiser; see also at least ¶ [0015]: a social networking system may select a training cluster of users that may be associated with an advertiser through one of these communication channels. In one embodiment, a group of users may be labeled by advertisers for inclusion in a training cluster of users. In one embodiment, a group of users may be labeled by advertisers according to a rule created by advertisers, such as users that have previously clicked on an advertisement; see also at least ¶ [0016]: an advertisement 118 includes targeting criteria 120 selected by an advertiser 116 that may request a targeting cluster 124 of users that are generated from a training cluster 122 of users defined by the targeting criteria 120; see also at least ¶¶ [0017] and [0025]-[0039]); 
prune said first-stratum users to yield prospective audience (see at least ¶ [0016]: an advertisement 118 includes targeting criteria 120 selected by an advertiser 116 that may request a targeting cluster 124 of users that are generated from a training cluster 122 of users defined by the targeting criteria 120. An ad targeting module 114 may receive the targeting criteria 120 included in the advertisement 118 and define the training cluster 122 accordingly. The social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104; see also at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting cluster 124 of ; 
communicate said source contents to said prospective audience (see at least ¶ [0019]: an ad targeting module 114 receives the targeted user profile objects 112 as a targeting cluster 124 of users that the advertisement 118 may be provided to for display. As a result, an advertiser 116 may target an advertisement 118 to a targeting cluster 124 of users of the social networking system 100 that are similar to a training cluster 122 of users as defined by targeting criteria 120 included in the advertisement 118, such as users that have engaged with similar advertisements, users that have performed an interaction with a specified object on the social networking system 100, as well as users that have performed a particular action on a system external to the social networking system 100. Further, users that have been identified by advertisers to be part of a training cluster 122 of users may also be used by the social networking system 100 to generate a targeting cluster 124 of users; see also at least ¶ [0014]: advertisers may engage with users of a social networking system through different communication channels, including direct advertisements, such as banner ads, indirect advertisements, such as sponsored stories, generating a fan base for a page on the social networking system, and developing applications that users may install on the social networking system; see also at least ¶¶ [0025]-[0039]); 
track said prospective audience to identify induced audience (see at least ¶¶ [0011]-[0019]; see also at least ¶ [0025]: action logger 210 is capable of receiving communications from the web server 208 about user actions on and/or off the social networking system 100. The action logger 210 populates an action log with information about user actions to track them. Such actions may include, for example, adding a connection to the other user, sending a message to the other user, uploading an image, reading a message from the other user, viewing content associated with the other user, ; and 
add said induced audience to said set of augmented audience (see at least ¶¶ [0014]-[0015]; see also at least ¶ [0016]: the social networking system 100 includes selected user profile objects 102 that are associated with edge objects 104. The selected user profile objects 102 are stored in a user profile store 106 in the social networking system 100. As users engage with advertisers on a social networking system 100, edge objects 104 are generated that are associated with the users’ user profile objects; see also at least ¶ [0017]: the selected user profile objects 102 are identified by interactions with systems internal and external to the social networking system 100, such as a list of user identifiers that interacted with a particular object on the social networking system 100, such as a page, an application, or other object on the social networking system 100, as well as a list of user identifiers that interacted with a website external to the social networking system 100; see at least ¶ [0036]: the feature selection module 306 may select social graph features of users in the training cluster in generating user models for advertisers. Various types of social graph features may be used in a user model, including a user being connected to multiple users in the training cluster, a user being connected to at least one user in the training cluster, a user interacting with multiple users in the training cluster, and a user that regularly shares content with other users of the social networking system. For example, a user that is connected to a predetermined threshold number of users in the training cluster may satisfy a social graph feature for the user model that increases the confidence score for that user. Social graph features may be determined by a social networking system 100 through analyzing edge objects associated with the users of the social networking system 100; see also at least ¶ [0037]: a confidence scoring module 308 may be used to determine confidence scores for users of .

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 13 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Li et al. (U.S. Pub. No. 2013/0124298 A1) (hereinafter “Li”) in view of Romrell et al. (U.S. Pub. No. 2016/0156945 A1) (hereinafter “Romrell”).

Claim 13: Li discloses the limitations as shown in the rejections above.
Li does not explicitly disclose, but Romrell, as shown, teaches the following limitations:
wherein said communicating comprises multicasting said source contents to said first-stratum prospective audience (see at least ¶ [0023]: advertising is multicast to a group of devices from a multicast server. Advertisement portions, or advertisement “chunks,” can be multiplexed with content delivery such that advertising is delivered piecemeal, with sufficient advertisement portions for a single avail, or portion of an avail, being delivered “just in time” for avail insertion and rendering. This method results in very little memory being required at the subscriber device; see also at least ¶¶ [0026]-[0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the multicasting techniques taught by Romrell with the systems for generating clusters of similar users for targeted advertising disclosed by Li, because Romrell teaches at ¶ [0023] that the use of these techniques “results in very little memory being required at the subscriber device” and at ¶ [0026] that “by multiplexing the advertising into the content and delivering the same via multicast, advertising can be delivered to subscriber devices at a very low data rate, with the delivery ensuring that advertisements corresponding to a particular avail arrive at the subscriber device just before they are needed for insertion into the avail. This results in smoothing network bandwidth loading.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the multicasting techniques taught by Romrell 


Claims 17 and 26 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Li et al. (U.S. Pub. No. 2013/0124298 A1) (hereinafter “Li”) in view of Brixius (U.S. Pub. No. 2014/0278930 A1) (hereinafter “Brixius”).

Claim 17: Li discloses the limitations as shown in the rejections above. 
Li does not explicitly disclose, but Brixius, as shown, teaches the following limitations:
setting a cyclic timer to restart after a predefined interval of time defining a timer cycle (see at least ¶ [0018]: generating or estimating a marketing mix model is based on historical sales and marketing data (e.g., GRPs for each advertising campaign to be analyzed) over an extended period of interest (e.g., 2 months, 12 months, 2 years, etc.). In many known model estimation systems the GRPs purchased or delivered during the period of interest for each campaign are broken down by a consistent incremental time period (e.g., each week during the campaign). Using such data, time-phased GRPs can be visually represented via a graph as shown in FIG. 1. In particular, FIG. 1 illustrates an example graph 100 with bars 102 representing GRPs (Y-axis) purchased over a ten week period of time (X-axis) (each of the weeks during the diagramed period of interest is identified by corresponding reference numerals 104, 106, 108, 110, 112, 114, 116, 118, 120, 122); see also at least ¶¶ [0019]-[0021] and [0024]-[0028]); 
determining audience gain as a count of said induced audience during each timer cycle (see at least ¶ [0026]: additionally or alternatively, in some examples, best fitting saturation curves determined ; 
determining a trend of audience gain over successive timer cycles (see at least ¶¶ [0026]-[0027]; see also at least ¶ [0028]: once the ERR for each campaign is calculated during each segmented point of time the period of interest being analyzed, the resulting data may be run through a regression analysis as is done in known marketing mix systems. That is, each advertising campaign (and all other factors under consideration) is analyzed against sales data for the period of interest to determine the lift in sales due to ; and 
repeating said performing subject to a determination that said trend satisfies a respective predetermined criterion (see at least ¶ [0026]: an iterative feedback loop can be developed that uses the calculated best fitting curves from previous model estimations into calculated best fitting curves for subsequent model estimation thereby refining the estimation process over time; see also at least ¶ [0024]: a target audience is said to be saturated when the number of GRPs in a given period exceeds a threshold value at which point further marketing expenditures are greater than any anticipated benefit to be drawn therefrom; see also at least ¶¶ [0024]-[0031] and [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the marketing mix modeling techniques taught by Brixius with the systems for generating clusters of similar users for targeted advertising disclosed by Li, because Brixius teaches at ¶ [0026] that its techniques “overcome these obstacles by incorporating the effects of saturation directly into marketing mix model estimation to produce more accurate results with more realistic response curves for better forecasting of sales and/or planning of future marketing endeavors.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the marketing mix modeling techniques taught by Brixius with the systems for generating clusters of similar users for targeted advertising disclosed by Li, because the claimed invention is merely a combination of old elements (the marketing mix modeling techniques taught by Brixius and the systems for generating clusters of similar users for targeted 

Claim 26: Li discloses the limitations as shown in the rejections above. 
Li does not explicitly disclose, but Brixius, as shown, teaches the following limitations:
a cyclic timer configured to restart after a predefined interval of time defining a timer cycle (see at least ¶ [0018]: generating or estimating a marketing mix model is based on historical sales and marketing data (e.g., GRPs for each advertising campaign to be analyzed) over an extended period of interest (e.g., 2 months, 12 months, 2 years, etc.). In many known model estimation systems the GRPs purchased or delivered during the period of interest for each campaign are broken down by a consistent incremental time period (e.g., each week during the campaign). Using such data, time-phased GRPs can be visually represented via a graph as shown in FIG. 1. In particular, FIG. 1 illustrates an example graph 100 with bars 102 representing GRPs (Y-axis) purchased over a ten week period of time (X-axis) (each of the weeks during the diagramed period of interest is identified by corresponding reference numerals 104, 106, 108, 110, 112, 114, 116, 118, 120, 122); see also at least ¶¶ [0019]-[0021] and [0024]-[0028]), 
wherein said processor executable instructions cause said processors to: 
determine audience gain during each timer cycle (see at least ¶ [0026]: additionally or alternatively, in some examples, best fitting saturation curves determined for particular advertising campaigns (e.g., based on any of the attributes described above) can be saved in a database for use as an initial estimate in determining a best fitting saturation curve for similar advertising campaigns in a later developed marketing mix model. In this manner, an iterative feedback loop can be developed that uses the calculated best fitting curves from previous model estimations into calculated best fitting curves for subsequent model estimation thereby refining the estimation process over time. Furthermore, the methods and apparatus disclosed herein enable the calculation (or retrieval) of saturation curves for incorporating saturation effects into model ; 
determine a trend of audience gain over successive timer cycles (see at least ¶¶ [0026]-[0027]; see also at least ¶ [0028]: once the ERR for each campaign is calculated during each segmented point of time the period of interest being analyzed, the resulting data may be run through a regression analysis as is done in known marketing mix systems. That is, each advertising campaign (and all other factors under consideration) is analyzed against sales data for the period of interest to determine the lift in sales due to each advertising campaign to thereby generate a marketing mix model for subsequent evaluation to predict and/or plan the effectiveness of future marketing efforts. By accounting for saturation via the ERR during model estimation, response curves output by the model will be more reliable than the response curves generated from known marketing mix models. Another advantage of accounting for saturation within the model estimation process via the ERR, is that ERR is more closely related to purchase decisions ; and 
continue said iterative procedure while said trend satisfies a respective predetermined criterion (see at least ¶ [0026]: an iterative feedback loop can be developed that uses the calculated best fitting curves from previous model estimations into calculated best fitting curves for subsequent model estimation thereby refining the estimation process over time; see also at least ¶ [0024]: a target audience is said to be saturated when the number of GRPs in a given period exceeds a threshold value at which point further marketing expenditures are greater than any anticipated benefit to be drawn therefrom; see also at least ¶¶ [0024]-[0031] and [0067]).
The rationales to modify/combine the teachings of Li to include the teachings of Brixius are presented above regarding claim 17 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to measuring and targeted advertising based on advertising effectiveness.
Caruna et al. (U.S. Pub. No. 2017/0142481 A1) (audience gain over multiple broadcasts);
Dykstra et al. (U.S. Pat. No. 10,095,771) (clustering and recommending items); and
Gu et al. (U.S. Pub. No. 2013/0046772 A1) (recommending content based on user behavior).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622